UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                 -X

LawHQ,LLC et al.

                                                       l:20-cv-616(LAK)
                Plaintiffs,

          V.                                           AFFIDAVIT OF
                                                       GREGORY A.BECK
Jorge Dopico, et al,

                Defendants.
                                                 -X



State of Maryland              )
                                       ss.

County of Montgomery           )

         Gregory A. Beck, being duly sworn and under penalty of peijury, deposes and states:

1.       My name is Gregory A.Beck. I am over the age ofeighteen, and I have personal knowledge

ofthe below facts.

2.       I am the owner of Greg Beck Law Office.

3.       I submit this Affidavit in support of my application for admission to this court,pro hac vice,

for the purpose ofrepresenting Plaintiff in the above-captioned matter.

4.       I was admitted to the D.C. bar in 2005 and have remained in good standing. Attached hereto

as Exhibit A is my Certificate of Good Standing.

5.       I have never been convicted of a felony.

6.       I have never been censured,suspended, disbarred or denied admission or readmission by any

court.


7.       There are no disciplinary proceedings presently against me.
                                                    Respectfully submitted,

Dated: January 27,2020
       Silver Spring, MD
                                                    Greg<% A. Beck

Sworn to before me on this
2.^day ofJanuary,2020

                                     TESFAYEDEFESSE                     \
                             NOTARYPUBUCSTATEOFMARYLANL                   ^
                             llfrConwifeslonBmtes   |
                                                    ^                         7I
Notary Public
EXHIBIT A
  On behalf of JULIO A. CASTILLO, Clerk of the District of Columbia Court of Appeals,
                   the District of Columbia Bar does hereby certify that



                         Gregory A Beck
       was duly qualified and admitted on October 14, 2005 as an attorney and counselor entitled to
        practice before this Court; and is, on the date indicated below, an Active member in good
                                             standing of this Bar.




                                                                           In Testimony Whereof,
                                                                       I have hereunto subscribed my
                                                                       name and affixed the seal of this
                                                                            Court at the City of
                                                                            Washington, D.C., on
                                                                            September 11, 2019.




                                                                             JULIO A. CASTILLO
                                                                               Clerk of the Court




                                                                   Issued By:
                                                                            District of Columbia Bar Membership




For questions or concerns, please contact the D.C. Bar Membership Office at 202-626-3475 or email
                                    memberservices@dcbar.org.
